Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 1 of 7




                                                            5:20-cv-191-DCB-MTP
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 2 of 7
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 3 of 7
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 4 of 7
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 5 of 7
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 6 of 7
Case 5:20-cv-00191-DCB-MTP Document 1 Filed 10/08/20 Page 7 of 7
